EXHIBIT 10.1
The Toll Brothers, Inc.
Supplemental Executive Retirement Plan
(Amended and Restated effective as of December 12, 2007)
ARTICLE I — ESTABLISHMENT AND PURPOSE
1.1 Establishment. The Company hereby amends and restates the defined benefit
pension plan known as the Toll Brothers, Inc. Supplemental Executive Retirement
Plan (the “Plan”) which was effective as of June 15, 2006 (the “Effective
Date”).
1.2 Purpose. The principal purposes of the Plan are to provide certain
executives and consultants or advisors, as defined in Article III, with
competitive retirement benefits, protect against reductions in retirement
benefits due to tax law limitations on qualified plans, and encourage the
continued employment or service of such individuals with the Company.
ARTICLE II — DEFINITIONS
2.1 Actuarial Equivalent. “Actuarial Equivalent” means, with respect to the
benefit accrued for any Participant under the terms of the Plan, the present
value of such Participant’s future benefit payments, determined using as a
discount rate an interest rate that is not greater than the “applicable interest
rate” as defined in Code Section 417(e)(3)(ii)(II) in effect from time to time,
compounded annually.
2.2 Board. “Board” means the Board of Directors of the Company.
2.3 Cause. “Cause” means conduct by the Participant reasonably likely to cause
material harm to the Company that consists of proven gross negligence, wanton or
willful disregard of duties, acts of fraud, embezzlement, theft or the
commission of a felony in the course of his employment or service, as determined
by the Board after full consideration of the facts presented on behalf of both
the Company and the Participant.
2.4 Code. “Code” means the Internal Revenue Code of 1986, as amended.
2.5 Company. “Company” means the Toll Brothers, Inc., a Delaware corporation.
2.6 Employment. “Employment” means the period or periods during which a
Participant is an employee of the Company, or, in the case of a consultant or
advisor to the Company, is providing services to the Company.
2.7 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor act thereto.
2.8 Normal Retirement Age. “Normal Retirement Age” shall mean age 62.

 

 



--------------------------------------------------------------------------------



 



2.9 Participant. “Participant” means an eligible executive, consultant or
advisor of the Company selected to receive benefits under the Plan as provided
in Article III of this Plan.
2.10 Schedule of Retirement Benefits. “Schedule of Retirement Benefits” means
the schedule of Participants and retirement benefits attached hereto, as that
may be amended from time to time
2.11 Separation From Service. “Separation From Service” means any termination of
employment that is properly characterized as a “separation from service” as that
term is defined in Treasury Regulation Section 1.409(A)-1(h).
2.12 Specified Employee. “Specified Employee” means any employee who is a
“specified employee” as that term is defined in Treasury
Regulation Section 1.409A-1(i).
2.13 Termination by the Company. “Termination by the Company” means either a
termination by the Company of a Participant’s employment, or a termination by
the Participant of his employment with the Company by reason of: (a) a material
diminution in his title, position, reporting relationship, status, duties or
responsibilities; (b) the assignment of duties and responsibilities that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with his position; (c) a material reduction to his
base salary; or (d) a material reduction to incentive, retirement and welfare
plans available to the Participant; provided, however, that a Participant’s
termination of employment shall only be treated as a Termination by the Company
if the Participant has provided notice to the Company of the basis for his
determination that he intends to terminate his employment and the Company has
not corrected the situation within thirty (30) days.
2.14 Top Hat Plan. “Top Hat Plan” means a nonqualified, unfunded plan maintained
primarily to provide deferred compensation benefits to a Participant who falls
within a select group of “management or highly compensated employees” within the
meaning of Section 201, 301 and 401 of ERISA.
ARTICLE III — RETIREMENT
3.1 Eligibility. Only those key executives, consultants or advisors who are
designated as eligible to participate in the Plan on the Schedule of Retirement
Benefits shall be eligible for benefits hereunder.
3.2 Participation. The Board, or such person or entity designated by the Board,
acting in its discretion, may designate any eligible employee, consultant or
advisor as a Participant under this Plan, and may designate any conditions
applicable to any such Participant. Such designation shall be in writing and
shall be effective as of the date contained therein. Participation in the Plan
is terminable by the Board, in its discretion, upon written notice to the
Participant, and termination shall be effective as of the date contained
therein, but in no event earlier than the date of such notice, provided that no
such termination shall in any material manner reduce or adversely affect any
Participant’s rights to vested benefits hereunder without the consent of the
Participant.

 

- 2 -



--------------------------------------------------------------------------------



 



3.3 Noncompetition. Notwithstanding any other provisions hereof, neither a
Participant nor a Participant’s spouse nor any other beneficiary of a
Participant shall receive any further benefits hereunder if the Participant,
without prior written consent of the Board, engages in (as a principal, partner,
director, officer, agent, employee, consultant, owner, independent contractor or
otherwise), or acquires a material financial interest in, any business that is a
direct competitor of the Company under circumstances where the Participant’s
actions or interests with respect to such competitor are reasonably likely to
cause material harm to the Company; provided, however, that this Section 3.3
shall cease to be applicable with respect to any Participant, upon (i) the
Termination by the Company of the Participant’s employment without Cause, or
(ii) termination of a Participant’s employment with the Company following, or as
a result of, a Change of Control, as described in Section 4.4 below.
ARTICLE IV - AMOUNT, FORM, AND PAYMENT OF SUPPLEMENTAL BENEFIT
4.1 Normal Retirement Benefit. Subject to the terms of this Plan, a Participant
who retires from Employment shall be entitled to receive an annual retirement
benefit as set forth in the Schedule of Retirement Benefits starting as of the
date of the Participant’s retirement on or after attaining Normal Retirement
Age.
4.2 Form of Benefit. The benefit payable to a Participant shall be paid at the
time and in the manner set forth in the Schedule of Retirement Benefits.
4.3 Death Benefit and Disability. If a Participant who is credited with twenty
(20) or more years of service dies before such Participant has terminated
employment, or terminates employment because of the onset of a disability prior
to attaining Normal Retirement Age, the benefit that would have been payable to
the Participant shall be paid to the Participant or to the Participant’s
designated beneficiary, if any (and otherwise to the Participant’s estate), as
the case may be, at the time and in the manner provided for in the Schedule of
Retirement Benefits commencing as of the date the Participant attains (or would
have attained) his Normal Retirement Age. If a Participant dies after payment of
benefits under the Plan has commenced, the remaining installments, if any, shall
be paid to the Participant’s designated beneficiary, if any, and otherwise to
the Participant’s estate. For purposes of this Section 4.3, a determination of
whether a Participant’s employment has terminated because of the onset of a
disability shall be made by the Board, at its discretion, or by such committee
as may be established by the Board pursuant to Section 5.1, below, to act on its
behalf with respect to the Plan.

 

- 3 -



--------------------------------------------------------------------------------



 



4.4 Change of Control.
(a) In connection with a Change of Control (as defined below), the Company shall
establish and fund a trust (the “Trust”) as hereinafter described (and as
permitted under Section 7.4) prior to the consummation of the transaction that
constitutes the Change of Control, which Trust shall be irrevocable as of the
date such transaction is consummated. The amount required to be contributed to
fund the Trust shall be the sum of: (A) the Actuarial Equivalent present value,
as of the date of funding, of the aggregate benefits expected to be paid to all
Participants under the Plan, with such amount to be determined by a nationally
recognized actuarial firm, which may be an actuarial firm that is at the time of
determination providing actuarial or other services to the Company or its
benefit plans; plus (B) the Actuarial Equivalent present value of the Trust
administration and trustee fees and expenses (including the fees and expenses of
any agent of the trustee) which the trustee reasonably expects to be incurred
over the life of the Trust. The terms of the Trust shall generally follow the
model grantor trust set forth in IRS Revenue Procedure 92-64, except that (1)
the Trust shall be irrevocable as of the date the transaction constituting a
Change of Control is consummated; (2) the Trust shall be non-amendable by the
Company (or any successor thereto) except with the prior written consent of the
Participant; (3) the power to direct the investment of the Trust assets shall be
held by the Company; (4) the Company (or any successor thereto) shall remain
liable for the payment of Plan benefits to the extent there is any shortfall of
assets under the Trust; (5) the initial trustee and any successor thereto shall
be a bank or trust company with shareholder equity of at least $1.0 billion; and
(6) neither the Trust nor its assets shall be located or transferred outside the
United States.
(b) Upon the occurrence of a Change of Control:
(i) all Participants shall, notwithstanding any other provision of the Plan to
the contrary, be fully vested in their benefit hereunder. If the event
constituting the Change of Control also constitutes a “change in the ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company” for purposes of Code Section 409A and the
Treasury Regulations promulgated thereunder, each Participant shall be entitled
to payment of his or her benefit hereunder, at the time the event constituting
such Change of Control is consummated, in the form of a single lump sum payment
equal to the Actuarial Equivalent present value of his or her benefit as of the
date of payment.
(ii) Notwithstanding the foregoing, if the event constituting the Change of
Control does not also constitute a “change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company” for purposes of Code Section 409A and the Treasury Regulations
promulgated thereunder, the Company shall take all such steps as are necessary
or appropriate in order to terminate the Plan, and pay out distributions of each
Participant’s benefit in the form of a lump sum at the earliest date such
payment is permissible without violating the distribution rules of Code
Section 409A and applicable Treasury Regulations thereunder, including for these
purposes, the provisions of Treasury Regulation Section 1.409A-3(j)(4)(ix)
(relating to payments permitted upon a plan termination and/or liquidation), or
any applicable successor regulation or IRS guidance regarding such
distributions, with the amount of each Participant’s lump sum benefit being
determined consistent with the provisions of Section 4.4(b)(i), above. In
general, this will mean that payments will not be made within twelve (12) months
of the date the actions required to irrevocably terminate and liquidate the Plan
have been completed, and all payments are made no later than twenty-four
(24) months after the actions required to irrevocably terminate and liquidate
the Plan have been completed. In addition, the Company must also terminate and
liquidate all other agreements, methods, programs, and other arrangements that
it sponsors that are of a type that would cause them to be aggregated with the
Plan if the same employee or service provider were both participating in the
Plan and in that other agreement, method, program, or other arrangement, and
must not, within three (3) years following the date the actions required to
irrevocably terminate and liquidate the Plan have been completed establish a new
plan of a type that would be aggregated with the Plan under applicable
provisions of Code Section 409A or the Treasury Regulations promulgated
thereunder.

 

- 4 -



--------------------------------------------------------------------------------



 



(iii) In the event the termination and liquidation of the Plan, pursuant to
Section 4.4(b)(ii) above is determined to constitute a violation or Code
Section 409A resulting in recognition of income pursuant to Code
Section 409A(a), the Company shall pay to each affected Participant an amount (a
“409A Gross-Up Amount”) that is sufficient so that, net after payment by the
Participant of all federal, state and local taxes, including such additional
taxes as may be imposed under Code Section 409A(a), the Participant is left in
the economic position the Participant would have been in had there not been a
violation of Code Section 409A.
(c) For purposes of this Plan, a “Change of Control” shall be deemed to have
occurred upon the earliest to occur of the following events: (i) the
consummation of a plan or other arrangement pursuant to which the Company will
be dissolved or liquidated, or (ii) the consummation of a sale or other
disposition of all or substantially all of the assets of the Company, or
(iii) the consummation of a merger or consolidation of the Company (either
directly or through a wholly-owned subsidiary) with or into another corporation,
other than, in either case, a merger or consolidation of the Company in which
holders of shares of the Company’s common stock immediately prior to the merger
or consolidation will hold at least a majority of the ownership of common stock
of the surviving corporation (and, if one class of common stock is not the only
class of voting securities entitled to vote on the election of directors of the
surviving corporation, a majority of the voting power of the surviving
corporation’s voting securities) immediately after the merger or consolidation,
which common stock (and, if applicable, voting securities) is to be held in the
same proportion as such holders’ ownership of Common Stock immediately before
the merger or consolidation, or (iv) the date any entity, person or group,
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended), (other than (A) the Company or any of its
subsidiaries or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (B) any person who, on
the date the Plan is effective, shall have been the beneficial owner of at least
fifteen percent (15%) of the outstanding Company common stock), shall have
become the beneficial owner of, or shall have obtained voting control over, more
than fifty percent (50%) of the outstanding shares of the Company common stock,
or (v) the first day after the date this Plan is effective when directors are
elected such that a majority of the Board of Directors shall have been members
of the Board of Directors for less than twenty-four (24) months, unless the
nomination for election of each new director who was not a director at the
beginning of such twenty-four (24) month period was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period.
4.5 Vesting. Except as otherwise provided in the Schedule of Retirement
Benefits, a Participant’s benefit under the Plan shall be forfeited if the
Participant’s employment terminates for any reason prior to his or her
(a) completion of twenty (20) years of service with the Company and
(b) attainment of Normal Retirement Age. For these purposes, periods of service
prior to the adoption of the Plan shall be taken into account. Notwithstanding
the foregoing, for purposes of this Section 4.5, a Participant shall be vested
in his benefit (x) if his termination of employment occurs by reason of his
death or the onset of a disability, as provided in Section 4.3, above, (y) in
the event there is a Change of Control of the Company, as provided in
Section 4.4 above, or (z) upon Termination by the Company of the Participant’s
employment without Cause prior to Participant’s attainment of Normal Retirement
Age, provided the Participant is credited with at least twenty (20) years of
service with the Company as of the date of such Termination by the Company. Upon
a Participant’s vesting due to one of the occurrences described in the foregoing
sentence, such Participant shall be entitled to commence receipt of benefits
hereunder upon attainment of Normal Retirement Age and shall be entitled to any
other benefit provided hereunder with respect to a vested Participant. The
intent of this Section 4.5, as it applies to a Termination by the Company
without Cause, is to fully vest any Participant who has twenty (20) years of
service with the Company who is Terminated by the Company without Cause, but not
to accelerate the time at which benefit payments with respect to such
Participant commence. In the event there is a Change of Control of the Company,
payment of benefits hereunder shall be as provided in Section 4.4.

 

- 5 -



--------------------------------------------------------------------------------



 



4.6 Special Rules Regarding Distributions; Compliance With Code Section 409A.
Notwithstanding anything to the contrary set forth in the Plan, no benefit under
the Plan shall be distributed at a time or in a manner that will be treated as a
violation of the distribution rules of Code Section 409A(a)(2) and no
alternative form of payment shall be permitted to be made under the Plan if such
alternative benefit form would violate any of the requirements of Code
Section 409A(a)(3) or (4) relating to acceleration of benefits and changes in
time and form of distribution (taking into account any regulations or other
guidance issued by Treasury or the Internal Revenue Service with regard to these
Code provisions as may be in effect from time to time). In addition, the
following specific rules regarding distribution of Plan benefits shall be
applicable:
(a) No benefit under the Plan shall be distributed to any Participant who is a
Specified Employee by reason of such Participant’s Separation From Service until
the date that is six months following the date of the Participant’s Separation
From Service.
(b) No distribution to any Participant of any benefit under the Plan shall be
made prior to the date of such Participant’s Separation From Service.
ARTICLE V- ADMINISTRATION
5.1 Authority of the Board. This Plan shall be administered by the Board or any
committee designated by the Board to administer the Plan. Subject to the
provisions of the Plan, the Board or applicable committee shall have the
authority to make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and to decide or resolve any and
all questions, including interpretations of this Plan, as may arise in
connection with this Plan. Notwithstanding the foregoing, the Company shall act
as the plan administrator for purposes of any filings with any governmental
entity or in the event claims for benefits are made by any Participant.
5.2 Agents. In the administration of this Plan, the Board may, from time to
time, employ agents and delegate to such agents such administrative duties as it
deems advisable and allowable under the terms of the Plan.
5.3 Decisions Binding. The decision or action of the Board with respect to any
question arising out of or in connection with the administration,
interpretation, and application of this Plan and any rules or guidelines made in
connection with this Plan shall be final and conclusive, and shall be binding
upon all persons and entities having any interest in this Plan.

 

- 6 -



--------------------------------------------------------------------------------



 



5.4 Indemnity of Board. The Company shall indemnify and hold harmless the Board
and its individual members along with any other committee that may be
established to administer the Plan pursuant to Paragraph 5.1 and any members
thereof, against any and all claims, loss, damage, expense, or liability arising
from any action or failure to act with respect to this Plan.
5.5 Cost of Administration. The Company shall bear all expenses of
administration of this Plan.
5.6 Claims.
(a) A Participant or a Participant’s beneficiary for benefits under the Plan may
file a written claim for benefits under the Plan with the Plan Administrator, if
he believes that he is entitled to receive benefits under the Plan but is not
receiving benefits under the Plan or if he is receiving benefits under the Plan,
but disputes the amount and/or form of benefits received. Such written claim for
benefits shall set forth the nature of the claim and/or dispute, and set forth
all facts and circumstances which are relevant to the claim.
(b) If, pursuant to the provisions of the Plan, the Company denies the claim of
the Participant or the Participant’s beneficiary for benefits under the Plan,
the Company shall provide written notice, within ninety (90) days after receipt
of the claim, setting forth in a manner calculated to be understood by the
claimant:
(i) the specific reasons for such denial;
(ii) the specific reference to the Plan provisions on which the denial is based;
(iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
needed; and
(iv) an explanation of the Plan’s claim review procedure and the time
limitations of this subsection applicable thereto.
(c) The Participant or the Participant’s beneficiary whose claim for benefit has
been denied may request review by the Company of the denied claim by notifying
the Company in writing within sixty (60) days after receipt of the notification
of claim denial. As part of said review procedure, the claimant or the
claimant’s authorized representative may review pertinent documents and submit
issues and comments to the Company in writing. The Company shall render its
decision to the claimant in writing in a manner calculated to be understood by
the claimant not later than sixty (60) days after receipt of the request for
review, unless special circumstances require an extension of time, in which case
decision shall be rendered as soon after the sixty-day period as possible, but
not later than one hundred and twenty (120) days after receipt of the request
for review. The decision on review shall state the specific reasons therefor and
the specific Plan reference on which it is based.

 

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE VI - AMENDMENT AND TERMINATION
6.1 The Company hereby reserves the right to amend, modify, or terminate the
Plan (and the Schedule of Retirement Benefits) at any time, and from time to
time, by action of a majority of the members of the Board. Except as described
below in this Article VI, no such amendment or termination shall in any material
manner reduce or adversely affect any Participant’s rights to benefits hereunder
without the consent of such Participant.
6.2 The Board may terminate the Plan and commence termination payout for all
Participants, or remove certain employees as Participants, if it is determined
by the United States Department of Labor or a court of competent jurisdiction
that the Plan constitutes an employee pension benefit plan within the meaning of
Section 3(2) of ERISA which is not exempt from the provisions of Parts 2, 3 and
4 of Title I of ERISA; provided, however, that if the Plan is terminated
pursuant to this sentence, then all Participants shall be deemed to be fully
vested in the benefits described in Article IV as of the date immediately
preceding such termination and shall be paid in a single lump-sum the
actuarially equivalent present value of such benefit as soon as practicable (but
in no case more than 90 days) after such termination. Notwithstanding the
foregoing, termination of the Plan and accelerated payment of benefits to any
Participant following a Change of Control shall not be permitted to the extent
such payment would result in a violation of Code Section 409A.
ARTICLE VII - MISCELLANEOUS
7.1 Unfunded Plan. This Plan is intended to be a Top Hat Plan and therefore
exempt from the provisions of Parts 2, 3, and 4 of Title I of ERISA. Such status
shall not be adversely affected by the establishment of any trust pursuant to
Paragraph 7.4 below.
7.2 Unsecured General Creditor. Each Participant and his or her beneficiaries,
heirs, successors, and assigns shall have no secured legal or equitable rights,
interests, or claims in any property or assets of the Company, nor shall any
such persons have any rights, interests or claims in any life insurance
policies, annuity contracts, or the proceeds therefrom owned or which may be
acquired by the Company. Except as provided in Paragraph 7.4, such policies,
annuity contracts, or other assets of the Company shall not be held under any
trust for the benefit of a Participant, his or her beneficiaries, heirs,
successors or assigns, or held, in any way, as collateral security for the
fulfilling of any obligations of the Company under this Plan. Any and all of the
Company’s assets and policies shall be, and shall remain for purposes of this
Plan, the general, unpledged, unrestricted assets of the Company. The Company’s
obligation under this Plan shall be that of an unfunded and unsecured promise to
pay money in the future.
7.3 Supplemental Benefits. As of the Effective Date, the Plan is the intended to
be a supplemental source of Company paid retirement benefits for Participants
and not the sole source of such benefits. The benefit payable hereunder shall,
therefore, not be subject to any reduction because of benefits that may be paid
or otherwise provided to a Participant, except to the extent that an offset is
explicitly provided for in a contractual arrangement with a particular
Participant.

 

- 8 -



--------------------------------------------------------------------------------



 



7.4 Trust Fund.
(a) At its discretion, the Company may establish one or more grantor trusts,
with such trustees as the Board may approve, for the purpose of providing for
the payment of benefits under this Plan. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Company’s general creditors. To the extent any benefits provided under this Plan
are actually paid from any such trust, the Company shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Company.
(b) At its discretion, the Company may, in addition to or in lieu of
establishing one or more grantor trusts as described in clause (a) above, take
other actions to fund the benefits provided for under this Plan, but in no event
shall the Company establish any funding mechanism which would result in the Plan
failing to qualify as a Top Hat Plan exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA.
7.5 Nonassignability. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate, mortgage, or otherwise
encumber, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be nonassignable and nontransferable, provided that a
Participant may assign the right to receive such amounts to trusts or limited
partnerships established for the benefit of the Participant’s spouse or
children. No part of the amount payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
shall such amounts or rights to such amounts be transferable by operation of law
in the event of a Participant’s or any other person’s bankruptcy or insolvency.
7.6 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and any
Participant, and Participants (and Participants’ beneficiaries) shall have no
rights against the Company except as may otherwise be specifically provided
herein. Moreover, nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of the Company or to interfere with the
right of the Company to discipline or discharge any Participant at any time.
7.7 Validity. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

- 9 -



--------------------------------------------------------------------------------



 



7.8 Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns, and the Company shall require all
its successors and assigns to expressly assume its obligations hereunder. The
term “successors,” as used herein, shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Company.
7.9 Tax Withholding. The Company shall have the right to require Participants to
remit to the Company an amount sufficient to satisfy federal, state, and local
tax withholding requirements, or to deduct from payments made pursuant to the
Plan amounts sufficient to satisfy such tax withholding requirements.
7.10 Governing Law. The provisions of this agreement shall be construed and
interpreted according to the laws of the State of Pennsylvania except as
preempted by Federal law.
7.11 Forfeiture. All benefits hereunder shall be subject to forfeiture in their
entirety in the event that Participant’s employment is terminated for Cause.

 

- 10 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused the Plan, as amended and restated, to
be adopted as of the Effective Date.

            TOLL BROTHERS, INC.
      By:   /s/ Douglas C. Yearley, Jr.         Name:   Douglas C. Yearley, Jr. 
      Title:   Chief Executive Officer   

 

- 11 -



--------------------------------------------------------------------------------



 



Schedule of Retirement Benefits (as of June 16, 2010)
The Participants in the Plan and the annual benefit payable to each Participant
are as set forth below:

          Participant   Annual Benefit  
 
       
Robert Toll
  $ 650,000  
 
       
Bruce E. Toll*
  $ 230,000  
 
       
Zvi Barzilay
  $ 338,000  
 
       
Joel Rassman
  $ 325,000  
 
       
Wayne Patterson**
  $ 125,000  
 
       
Douglas C. Yearley, Jr.
  $ 150,000  

      *   Bruce Toll’s participation is subject to his compliance with his
Advisory and Noncompetition Agreement with the Company.   **   Wayne Patterson
began receiving his annual benefit under the Plan in November of 2006.

The annual benefit set forth above shall be payable for twenty (20) years,
commencing as soon as practicable following the Participant’s retirement at any
time after the Participant has attained Normal Retirement Age, or at the date
the Participant attains or would have attained Normal Retirement Age in the case
of a Participant who has terminated employment prior to that date and who is
vested in his benefit. Payments shall be made in a manner and at times
consistent with the Company’s normal payroll practices as in effect from time to
time.
With respect to Douglas C. Yearley, Jr., the annual benefit amount set forth
above shall be subject to an annual increase, subject to the condition that
Mr. Yearley shall have (1) completed twenty (20) years of service with the
Company, and (2) reached Normal Retirement Age. Once these conditions have been
satisfied, Mr. Yearley’s annual benefit shall increase by ten percent (10%) of
the annual benefit amount set forth above. The first such annual increase shall
occur for Mr. Yearley on his first birthday to occur after reaching Normal
Retirement Age and shall continue on each birthday for three years, or until
such earlier date as Mr. Yearley retires from the Company or terminates his
employment due to death or disability. Upon his termination due to death or
disability, he shall be entitled to the annual benefit amount in effect on the
date of such retirement or termination, including the 10% annual increase for
such year.

 

- 12 -